Gileillan, C. J.
The act under which the relator was prosecuted was an amendment to the act incorporating the ■city of Northfield. The original act of incorporation (Sp. Laws 1875, c. 17, subch. 1, § 4,) provided that there should be an election, at which the electors of the territory proposed to be incorporated should vote for or against the charter, and that the city of Northfield should become incorporated if a majority should be in favor of the charter. The amendment was to take effect and be a part of the charter, upon a similar election and vote in favor of it.
The objection is made that.it was not proved that the charter and amendment were accepted by the votes of the electors. It is well settled that courts will judicially notice acts of the legislature creating municipal corporations. 1 Dillon Mun. Corp. § 50. That the act of incorporation of the city of Northfield was in force as a law, and consequently that it had been properly accepted by a vote of the electors, has been recognized by the legislature by the passage of three amendments to it. See Sp. Laws 1876, c. 37; 1878, c. 55; *2641879, c. 77. That the amendment under which this prosetion was had — that in 1878 — was in force as a law, and consequently had been properly accepted, was recognized by the legislature in the act of 1879. After these recognitions it was not necessary for the prosecution, in the absence of evidence to the contrary, to prove the adoption of the charier or amendment by the vote of the electors.
The questions put to the witness, Tallin an, on cross-examination were proper. The answers might tend to show the witness interested in securing a conviction, which would go to discredit his testimony. For error in excluding these questions, the judgment in that case must be reversed.
In the other case, the only point made here is that the evidence does not show the sale to have been made within the city of Nortlifield. There seems to have been no formal proof of the place of sale, except that it was at defendant’s store, which was spoken of as though it were a well-known place. From the whole ease we are satisfied it was, on the trial, taken for granted, and not questioned, that the store mentioned is within the city. No objection was made at the trial that formal proof of the fact was wanting. The attention of the justice was not called to it. For these reasons the point ought not to prevail here.
The j udgment in that case is affirmed.